           Case 3:18-cv-00544-MMD-CLB Document 60 Filed 08/13/20 Page 1 of 7

     AARON D. FORD
1
       Attorney General
2    PETER E. DUNKLEY, Bar No. 11110
       Deputy Attorney General
3    State of Nevada
     Public Safety Division
4
     100 N. Carson Street
5    Carson City, NV 89701-4717
     Tel: (775) 684-1259
6    E-mail: pdunkley@ag.nv.gov
7
     Attorneys for Defendants
8    Renee Baker, Dwayne Baze, David Carpenter,
     Ian Carr, Stephen Clark, Daniel Collier, Ray East
9    Pamela Feil, Joseph Ferro, Tim Garrett, Valaree Olivas,
     William Sandie, Nathan Wake, and Harold Wickham
10

11                            UNITED STATES DISTRICT COURT

12                                     DISTRICT OF NEVADA

13   BRIAN KAMEDULA,
                                                       Case No. 3:18-cv-00544-MMD-CLB
14                       Plaintiff,
15   vs.                                                DEFENDANTS’ MOTION FOR
                                                     EXTENSION OF TIME TO RESPOND
16   IAN CARR, et al.,                               TO MOTIONS TO COMPEL (ECF Nos.
                                                                  57, 58)
17                       Defendants.                         (First Request)

18         Defendants, Renee Baker, Dwayne Baze, David Carpenter, Ian Carr, Stephen Clark,

19   Daniel Collier, Ray East, Pamela Feil, Joseph Ferro, Tim Garrett, Valaree Olivas, William

20   Sandie, Nathan Wake, and Harold Wickham, by and through counsel, Aaron D. Ford,

21   Attorney General of the State of Nevada, and Peter E. Dunkley, Deputy Attorney General,

22   hereby request a 16-and 14-day extensions, respectively, until August 28, 2020, to respond

23   to Plaintiff’s Motions to Compel (ECF Nos. 57, 58).

24                        MEMORANDUM OF POINTS AND AUTHORITIES

25   I.    BACKGROUND AND FACTS

26         Defendants respectfully request 16- and 14-day extensions of time from the current

27   deadlines of August 12 and 14, 2020, to respond to Plaintiff’s Motions to Compel. As noted

28   previously, Plaintiff has propounded multiple sets of discovery to the fourteen Defendants

                                                 1
           Case 3:18-cv-00544-MMD-CLB Document 59
                                               60 Filed 08/12/20
                                                        08/13/20 Page 2 of 5
                                                                           7


1    totaling no less than 96 interrogatories, 972 requests for admission, and 103 requests for
2    production of documents. On July 7, 2020, Plaintiff and the undersigned had a conference
3    call regarding the requests for production of documents at issue in Plaintiff’s Motions to
4    Compel. During the call, the undersigned told Plaintiff he believed he would be able to
5    provide a status and/or supplement by July 24, 2020. However, on Sunday, July 19, 2020,
6    the undersigned received notice from the Office of Attorney General regarding a possible
7    exposure to COVID-19, and was notified not to return to the Office until after receiving a
8    negative test result. On July 28, 2020, the undersigned received a (negative) test result, and
9    was cleared to return to the office. On July 28, 2020, the undersigned sent a letter to Plaintiff
10   indicating that he was unable to update Plaintiff by July 24th but that he would do so when
11   he could. (Exhibit A.) Apparently, the letter to Plaintiff crossed in the ethers with Plaintiff’s
12   Motions to Compel, which were filed on July 29 and 31, 2020.
13          In light of the COVID-19 related administrative procedural complications within the
14   State of Nevada, and at the Office of the Attorney General (OAG), good cause exists for
15   Defendants’ request for an extension.1
16   II.    DISCUSSION
17          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as
18   follows:
19                   When an act may or must be done within a specified time, the court
                     may, for good cause, extend the time: (A) with or without motion or
20                   notice if the court acts, or if a request is made, before the original
                     time or its extension expires; or (B) on motion made after the time
21                   has expired if the party failed to act because of excusable neglect.
22   Fed. R. Civ. P. 6(b)(1).      Additionally, “The district court is given broad discretion in

23   supervising the pretrial phase of litigation….” Zivkovic v. S. California Edison Co., 302 F.3d

24   1080, 1087 (9th Cir. 2002) (citation omitted). See also, Laub v. U.S. Dep't of Interior, 342 F.3d

25   1080, 1093 (9th Cir.2003) (noting the district court's broad discretion in discovery matters).

26          In this case, Defendants asserts that the requisite good cause is present to warrant the

27   requested extension of time. In addition to the Motions to Compel, Plaintiff has propounded

28
            1   Defendants are not waiving the right to seek a protective order if necessary.
                                                   2
           Case 3:18-cv-00544-MMD-CLB Document 59
                                               60 Filed 08/12/20
                                                        08/13/20 Page 3 of 5
                                                                           7


1    1,171 discrete discovery requests to multiple defendants responding in various capacities. In
2    addition to the sheer number of discrete requests to the Defendants, Defendants make the
3    instant request in light of the ongoing productivity obstacles related to COVID-19, including
4    Nevada Governor Sisolak’s many emergency declarations, beginning on March 15, 2020, and
5    then the March 31, 2020 Declaration of Emergency (Directive 010) – ‘Stay at Home Order’ --
6    and the Governor’s subsequent extensions and additional directives and clarifications. In
7    response to COVID-19 and the Governor’s Directives, the OAG has directed all OAG
8    employees to comply with the Governor’s orders, limit in-office work and stay at home while
9    and until the OAG implements and transitions to alternate, home-based working
10   arrangements or the COVID-19 restrictions are lifted. Currently, the OAG is restricting the
11   in-office attendance of employees to 25% of capacity for all staff. In addition to the OAG office
12   restrictions, the undersigned was unable to be in-office, where physical document access and
13   review is possible, at any time from July 20 through July 28.
14         In light of the administrative directives, and due to the difficulties the instant
15   circumstances place on obtaining and reviewing the necessary supporting documents, and
16   difficulty corresponding between the OAG and Defendants, Defendants respectfully request
17   that the Court extend the deadlines to respond to the Motions to Compel until August 28,
18   2020. Defendants’ request will not hinder or prejudice Plaintiff’s case. Close of discovery is
19   currently set for October 5, 2020 (ECF No 53). The requested extension of time will not
20   change the scheduling order and should permit sufficient time to overcome the administrative
21   and procedural obstacles created by the response to COVID-19, and to evaluate responses to
22   the substance of Plaintiff’s requests, possibly eliminating or at least reducing the need for the
23   Motions to Compel.
24         Finally, the OAG and Plaintiff have productively conferred in prior discovery issues,
25   see, e.g., ECF No. 53. While the OAG has not conferred with Plaintiff regarding his Motions
26   to Compel, the OAG remains hopeful that future conferences will nevertheless be productive,
27   and minimize the need for Court intervention.
28   ///

                                                    3
            Case 3:18-cv-00544-MMD-CLB Document 59
                                                60 Filed 08/12/20
                                                         08/13/20 Page 4 of 5
                                                                            7


1    III.   CONCLUSION
2           For the above reasons, Defendants respectfully requests extensions until August 28,
3    2020, to permit sufficient time for Defendants to respond to Plaintiff’s Motions to Compel, as
4    set forth below:
5           Proposed Schedule for Responding to Plaintiff’s Motions To Compel
6    Proposed Deadline for the currently outstanding Motions to Compel:           August 28, 2020.
7           DATED this 12th day of August 2020.
8                                            AARON D. FORD
                                             Attorney General
9

10                                           By:    /s/ Peter E. Dunkley
                                                    PETER E. DUNKLEY, Bar No. 11110
11                                                  Deputy Attorney General
12                                                     Attorneys for Defendants

13

14                                           IT IS SO ORDERED:

15
                                             ___________________________________
16
                                             U.S. MAGISTRATE JUDGE
17                                                   August 13, 2020
                                             DATED:________________________
18

19

20

21

22

23

24

25

26

27

28

                                                   4
          Case 3:18-cv-00544-MMD-CLB Document 59
                                              60 Filed 08/12/20
                                                       08/13/20 Page 5 of 5
                                                                          7


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the Office of the Attorney General, State of Nevada,
3    and that on this 12th day of August, 2020, I caused a copy of the foregoing,
4    DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO RESPOND TO
5    MOTIONS TO COMPEL (First Request), to be served, by U.S. District Court CM/ECF
6    Electronic Filing on the following:
7    Brian Kamedula #24627
     Care of LCC Law Librarian
8    Lovelock Correctional Center
     1200 Prison Road
9    Lovelock, NV 89419
     lcclawlibrary@doc.nv.gov
10

11
                                                   ____________________
12                                                 An employee of the
                                                   Office of the Attorney General
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                  5
Case
 Case3:18-cv-00544-MMD-CLB
      3:18-cv-00544-MMD-CLB Document
                             Document59-1 Filed08/13/20
                                      60 Filed  08/12/20 Page
                                                          Page61ofof72
Case
 Case3:18-cv-00544-MMD-CLB
      3:18-cv-00544-MMD-CLB Document
                             Document59-1 Filed08/13/20
                                      60 Filed  08/12/20 Page
                                                          Page72ofof72
